COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Ruben Lee Allen v. The State of Texas

Appellate case number:   01-16-00768-CR

Trial court case number: 1487627

Trial court:             337th District Court of Harris County

       Appellee, the State of Texas, has filed a motion for en banc reconsideration. The Court
requests a response to the motion for en banc reconsideration from appellant, Ruben Lee Allen.
The response must be filed no later than 5:00 p.m., 30 days from the date of this order. See
TEX. R. APP. P. 49.2.
       It is so ORDERED.


Judge’s signature: /s/ Terry Jennings
                    Acting individually    Acting for the Court


Date: December 28, 2017